       Case: 1:20-cv-02795 Document #: 11 Filed: 05/06/20 Page 1 of 2 PageID #:46




Brian S. King, #4610
Brent Newton, #6950
Nediha Hadzikadunic, #15851
BRIAN S. KING, P.C.
420 E. South Temple, Suite 420
Salt Lake City, UT 84111
Telephone: (801) 532-1739
Facsimile: (801) 532-1936
brian@briansking.com

Attorneys for Plaintiffs

                           THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION


 CHRISTOPHER P., individually and on                  STIPULATION TO TRANSFER VENUE
 behalf of B. P. a minor,

                Plaintiffs,                           Case No. 2:20-cv-00168-JNP-DBP

 vs.                                                  Judge Jill N. Parrish
                                                      Magistrate Judge Dustin B. Pead
 BLUECROSS BLUESHIELD of ILLINOIS,
 and the BOEING COMPANY
 CONSOLIDATED HEALTH and
 WELFARE BENEFIT PLAN,

               Defendants.


        WHEREAS, Plaintiffs filed an Amended Complaint on March 19, 2020 (Docket 5); and

        WHEREAS, both Defendants are headquartered in Chicago, Illinois, and records

relevant to this lawsuit are likely located there; and

        WHEREAS, Counsel for Blue Cross Blue Shield of Illinois has conferred with counsel

for Boeing Company Consolidated Health and Welfare Benefit Plan (the “Plan”). The Plan,

which has not yet appeared in this action, has confirmed that it consents to this action being

transferred to the United States District Court for the Northern District of Illinois, Eastern

Division; and therefore,

                                                  1
     Case: 1:20-cv-02795 Document #: 11 Filed: 05/06/20 Page 2 of 2 PageID #:47




       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

counsel of record in the above-captioned proceeding, that this case should be transferred to the

United States District Court for the Northern District of Illinois, Eastern Division.

       DATED this 6th day of May 2020.


BRIAN S. KING, PC                                     SNOW, CHRISTENSEN & MARTINEAU

/s/ Brian S. King                                     /s/ Maralyn M. English
Attorneys for Plaintiffs                              Attorneys for Defendant Blue Cross
                                                      Blue Shield of Illinois




                                                  2
